DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings filed on 5/27/19 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, lines 2 and 8; claim 18, lines 2 and 9; the phrase "in such a way" renders the claim indefinite because it is unclear which “way” does applicant means here?.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (2013/0306160) (of record) in view of Salsman (2013/0027695).
Regarding claims 1and 12; figure 1 of Chung et al below discloses a diagnostic kit comprising: diagnostic chip (i.e., a lab-on-a-chip) (par. [0005]) formed with a flow channel (210) through which a diagnostic sample moves (par. [0056]); a diagnostic sample movement regulation unit (140) for regulating movement of the diagnostic sample (par. [0053]); a position sensor (122) that are arrayed along a movement direction of the mount (125); an optical information detection unit (130) detecting optical information on the diagnostic sample (par. [0052]); and a controller (111, 112) controlling operation of the diagnostic sample movement regulation unit (140) and the optical information detection unit (130), wherein the optical information detection unit 

    PNG
    media_image1.png
    3300
    2560
    media_image1.png
    Greyscale


Salman, from the same field of endeavor, figures 5 and 8 below disclose a microfluidic systems with chemical pumps in which the flow control unit (50) comprises a pump (93), a gas line (95) and a gate (104) coupled to one end of the flow channel (100) for closing and opening one end of the flow channel to regulate movement of the diagnostic sample (par. [0037]).

    PNG
    media_image2.png
    3300
    2560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    3300
    2560
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the flow control unit of Chung et al by the flow control unit of Salsman because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art. Also using the Salsman’s flow control unit would improve the microfluidic systems as suggested by Salsman (par. [0004]).

Regarding claims 3-4, Chung et al does not teach a diagnostic chip movement regulation unit for moving the diagnostic chip (125, 200); however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the invention of Chung et al by moving the diagnostic chip instead of moving the optical information detection unit (13) because both ways are used to determine a plurality of measured points of the microfluidic device (125, 200).
Regarding claim 7; claim 7 depends on claims 1 and 3 above and when the references are combined: Salsman teaches step sensing of the optical information on the diagnostic sample is performed in such a way that the diagnostic sample movement regulation unit (50) opens the one end of the flow channel (100) to move the diagnostic sample such that the optical information detection unit (130 of Chung et al) is operated to move the optical information detection unit (130), while the light source (131) and the sensor (132) sense the optical information on the diagnostic sample by illuminating the diagnostic sample (figure 1 of Chung et al and figures 5 and 8 of Salsman).
Regarding claims 8-9, Chung et al teaches that the controller (110) regulates movement of the diagnostic sample by controlling operation of the diagnostic sample movement regulation unit (140) according to a predetermined timing scheme (par. [0021], [0024], [0065] and [0069]).

Regarding claim 13, Chung et al teaches that the optical information detection unit (130) is moved by the controller (110) to be moved relative to the diagnostic chip (135, 200) upon operation of the diagnostic sample movement regulation unit (140) (figure 1).

Allowable Subject Matter
Claims 5-6, 11, 14-17, 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Salsman (2016/0246044; 2015/0036131; 2015/0037786) discloses a handheld diagnostic system with chip-scale microscope and automated image capture mechanism and disposable sample holder: however, these references .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            May 6, 2021